August 11, 2006


Ms. Donna Lucile Phillips
1112 East 1st Street, Suite A
Fort Worth, TX 76102


Ms. Sylvia Margarita Ornelas
Ornelas, Castillo & Ornelas PLLC
401 East Hillside Road Capitol Centre
Laredo, TX 78041

Mr. Robert James Ford
Snow & Laurel
1220 San Agustin Ave.
Laredo, TX 78040
Ms. Rebecca Ramirez
Webb County District Attorney
1110 Victoria, Suite 401
Laredo, TX 78040

Honorable Jesus Garza
Judge, County Court at Law #2
1110 Victoria Ste 404
Laredo, TX 78040

Ms. Adriana Benavides Maddox
1015 Scott Street
Laredo, TX 78040

RE:   Case Number:  06-0580
      Court of Appeals Number:  04-06-00144-CV
      Trial Court Number:  2005PB6000086L2

Style:      IN RE  JUAN JOSE ESCAMILLA, SR. AND OLGA ESCAMILLA

Dear Counsel:

      Today  the  Supreme  Court  of  Texas  granted  Relators'  Motion  for
Emergency Stay and issued the enclosed stay order  in  the  above-referenced
case.  The petition for writ of mandamus remains pending before this  Court.

                       Sincerely,
                       [pic]


                       Blake A. Hawthorne, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

Enclosures
|cc:|Ms. Margie Ramirez   |
|   |Ibarra               |
|   |Mr. Keith E. Hottle  |